DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Cho KR 101500547 ion view of Asai JP 2021027031.

Regarding claim 1, 7, 14, CHO teaches:
 A method for equalizing a battery module, the battery module comprising 
a first battery core (Fig. 3 and 4 cell 1), 
a second battery core (Fig. 3 and 4 cell 2), and 
a power management controller (Fig. 3 #120 control unit), 
the first battery core and the second battery core being connected in series (Fig. 3 cells connected in series), 
both the first battery core and the second battery core comprising at least one battery cell (Fig. 3 each cell noted as a battery core), 
the first battery core comprising a first battery chemical component (Pg. 5 ¶ 6 "Each battery cell can be composed of a lithium ion battery, a lithium polymer battery, a nickel-cadmium battery, a nickel-metal hydride battery, a nickel-zinc battery, or the like") and exhibiting a first open circuit potential curve (Fig 3 cell 1 OCV), 
the second battery core comprising a second battery chemical component (Pg. 5 ¶ 6 "Each battery cell can be composed of a lithium ion battery, a lithium polymer battery, a nickel-cadmium battery, a nickel-metal hydride battery, a nickel-zinc battery, or the like") and exhibiting a second open circuit potential curve (Fig 3 cell 2 OCV), and 
the first open circuit potential curve being different from the second open circuit potential curve (Fig 3 Cell 1 OCV different form cell 2 OCV), 
the method comprising: 
Obtaining, by the power management controller, 
a first charging voltage of each battery cell in the first battery core (Pg. 4 ¶  "the dotted line represents the profile of the charging voltage and the discharging voltage of the first cell") and 
a second charging voltage of each battery cell in the second battery core (Pg. 4 ¶ 8 "the one-dot chain line represents the profile of the charging voltage and the discharging voltage of the second cell"); 
judging, by the power management controller, whether a maximum value of the first charging voltage of each battery cell in the first battery core is greater than a first preset value to determine whether the first battery core enters a corresponding first fully-charged interval (Pg. 8 ¶ 2 "corresponding to the battery cell having the charge state voltage higher than the balancing reference voltage."); 
judging, by the power management controller, whether a maximum value of the second charging voltage of each battery cell in the second battery core is greater than a second preset value to determine whether the second battery core enters its corresponding second fully-charged interval (Pg. 8 ¶ 2 "corresponding to the battery cell having the charge state voltage higher than the balancing reference voltage"…… the point of cell voltage that causes overcharge may occur and the predetermined level being the reference voltage is the value deemed to stay under overcharge and is the value that does correspond to a fully-charged interval. see Pg. 3 ¶ 5 "if the charging of the battery is continued in the state of unbalance of the charging amount, the specific unit cell having a high charging amount is overcharged"; Pg. 3 ¶ 6 "balancing the charged amount of each battery cell to a predetermined level."; and Pg. 7 ¶ 6 " the battery cell having the charge state voltage that is different from the balancing reference voltage so as to balance the charged amount of the battery cell."); 
if the first battery core enters its corresponding first fully-charged interval and the second battery core does not enter its corresponding second fully-charged interval, discharging the first battery core by the power management controller until the second battery core enters its corresponding second fully-charged interval (determining which cells is over the reference value and commence discharge of that cell wherein second cell may not be higher Pg. 8 ¶ 2 "The controller 120 outputs a control signal to the discharge circuit corresponding to the battery cell having the charge state voltage higher than the balancing reference voltage." ….. the point of cell voltage that causes overcharge may occur and the predetermined level being the reference voltage is the value deemed to stay under overcharge and is the value that does correspond to a fully-charged interval. see Pg. 3 ¶ 5 "if the charging of the battery is continued in the state of unbalance of the charging amount, the specific unit cell having a high charging amount is overcharged"; Pg. 3 ¶ 6 "balancing the charged amount of each battery cell to a predetermined level."; and Pg. 7 ¶ 6 " the battery cell having the charge state voltage that is different from the balancing reference voltage so as to balance the charged amount of the battery cell."); 
if the first battery core does not enter its corresponding first fully-charged interval and the second battery core enters its corresponding second fully-charged interval, judging whether the maximum value of the first charging voltage of each battery cell in the first battery core is greater than a third preset value by the power management controller; and if so, discharging the second battery core by the power management controller until the first battery core enters its corresponding first fully-charged interval (determining which cells is over the reference value and commence discharge of that cell wherein first cell may not be higher Pg. 8 ¶ 2 "The controller 120 outputs a control signal to the discharge circuit corresponding to the battery cell having the charge state voltage higher than the balancing reference voltage."…. the point of cell voltage that causes overcharge may occur and the predetermined level being the reference voltage is the value deemed to stay under overcharge and is the value that does correspond to a fully-charged interval. see Pg. 3 ¶ 5 "if the charging of the battery is continued in the state of unbalance of the charging amount, the specific unit cell having a high charging amount is overcharged"; Pg. 3 ¶ 6 "balancing the charged amount of each battery cell to a predetermined level."; and Pg. 7 ¶ 6 " the battery cell having the charge state voltage that is different from the balancing reference voltage so as to balance the charged amount of the battery cell."); 
if not, controlling the first battery core and the second battery core to rest for a preset time by the power management controller; 
after resting for the preset time, discharging the first battery core and the second battery core by the power management controller until a SOC of each battery cell in the first battery core and the second battery core enters a same state.  
CHO does not explicitly teach if not, controlling the first battery core and the second battery core to rest for a preset time by the power management controller; after resting for the preset time, discharging the first battery core and the second battery core by the power management controller until a SOC of each battery cell in the first battery core and the second battery core enters a same state.
ASAI teaches controlling the first battery core and the second battery core (Fig 7 21, 22) to rest for a preset time by the power management controller; after resting for the preset time, discharging the first battery core and the second battery core by the power management controller until a SOC of each battery cell in the first battery core and the second battery core enters a same state (Pg. 6  ¶ 7 " as in the first variation shown in FIG. 6, in the first secondary battery module 21, it is discharged to a discharge target voltage VP to discharge at a predetermined voltage interval Vs at time T .sub.P1 after the voltage relaxation stop").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify CHO to have rest period taught by ASAI for the purpose of detecting a degree of deterioration. (Refer to (Pg. 2 ¶ 1)

Regarding claim 2, 9, and 15, CHO teaches:
determining, by the power management controller, at least one target battery cell according to the first charging voltage of each battery cell in the first battery core; discharging, by the power management controller, the at least one target battery cell until the second battery core enters its corresponding second fully-charged interval. (the charging voltage of cells are independently compared with the reference voltage to determine discharge of the cells and the selected/target cell discharges which is according to first charging voltage being higher than the reference voltage wherein it discharges to the be at the fully-charged interval of cell 2 when cell balancing occurs. Pg. 10 ¶ 2, 5, 9) .  

Regarding claim 4, 11, and 17, CHO teaches:
discharging, by the power management controller, the at least one target battery cell; judging, by the power management controller, whether a maximum value of the second charging voltage in the second battery cell is greater than the second preset value during discharging of the at least one target battery cell; if so, stopping discharging the at least one target battery cell by the power management controller.  (one cell with a higher charging voltage being the second charging voltage is greater than the reference voltage and the target cell is discharging until it discharges to reach cell balance and will stop as second charging voltage is higher. See Pg. 8 ¶  7 Pg. 9 ¶ 2 Pg. 10 ¶ 8)

Regarding claim 5, 12, and 18, CHO does not explicitly teach obtaining, by the power management controller, a SOC value of each battery cell in the first battery core after resting the preset time; discharging, by the power management controller, a battery cell other than a battery cell corresponding to a minimum SOC value in the first battery core, so that the SOC value of each battery cell in the first battery core is equal to the minimum SOC value; determining, by the power management controller, a discharge capacity according to the minimum SOC value; discharging, by the power management controller, each battery cell in the second battery core according to the discharge capacity.  
ASAI teaches a SOC value of each battery cell in the first battery core after resting the preset time; discharging, by the power management controller (Pg. 6  ¶ 7 " as in the first variation shown in FIG. 6, in the first secondary battery module 21, it is discharged to a discharge target voltage VP to discharge at a predetermined voltage interval Vs at time T .sub.P1 after the voltage relaxation stop"), 
a battery cell other than a battery cell corresponding to a minimum SOC value in the first battery core, so that the SOC value of each battery cell in the first battery core is equal to the minimum SOC value (Pg. 16 ¶ 6 "If the temperature and SOC are different between the secondary battery modules 21 to 26, the temperature and the voltage change during charging / discharging or the voltage change during voltage relaxation after charging / discharging are acquired as battery characteristics."; Pg. 16 ¶ 4 " the determination unit 63 detects the presence or absence of specific capacity deterioration of the cell based on the estimated difference Qmax-min. For example, when it is determined that the estimated difference Qmax-min is equal to or greater than a predetermined value"); determining, by the power management controller, a discharge capacity according to the minimum SOC value; discharging, by the power management controller, each battery cell in the second battery core according to the discharge capacity (Pg. 15 ¶ 7 "deviation amount Qx estimated by the capacity estimation unit 62. Also in this embodiment, the same effect as that of the first embodiment is obtained. In the eighth embodiment, the battery characteristics are acquired from the low SOC range of the battery, but instead of this, the battery characteristics may be acquired from the high SOC range.").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify CHO to have a minimum SOC value taught by ASAI for the purpose of detecting a degree of deterioration. (Refer to (Pg. 2 ¶ 1)

  Regarding claim 6, 13, and 19, CHO does not explicitly teach obtaining, by the power management controller, a rated capacity of the second battery core; calculating, by the power management controller, the discharge capacity according to the minimum SOC value and the rated capacity of the second battery core.
ASAI teaches a rated capacity of the second battery core; calculating, by the power management controller, the discharge capacity according to the minimum SOC value and the rated capacity of the second battery core (Pg. 16 ¶ 6 "If the temperature and SOC are different between the secondary battery modules 21 to 26, the temperature and the voltage change during charging / discharging or the voltage change during voltage relaxation after charging / discharging are acquired as battery characteristics."; Pg. 16 ¶ 4 " the determination unit 63 detects the presence or absence of specific capacity deterioration of the cell based on the estimated difference Qmax-min. For example, when it is determined that the estimated difference Qmax-min is equal to or greater than a predetermined value" Pg. 15 ¶ 7 "deviation amount Qx estimated by the capacity estimation unit 62. Also in this embodiment, the same effect as that of the first embodiment is obtained. In the eighth embodiment, the battery characteristics are acquired from the low SOC range of the battery, but instead of this, the battery characteristics may be acquired from the high SOC range.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify CHO to have a minimum SOC value taught by ASAI for the purpose of detecting a degree of deterioration. (Refer to (Pg. 2 ¶ 1)

Regarding claim 8, and 20, CHO teaches:
a plurality of equalization units (Fig. 3 # 140), each the equalization units being disposed on one battery cell (Fig. 3 B1-B3 disposed on cells), the power management controller and each equalization units being electrically connected to control the equalization unit to perform equalization processing on the corresponding battery cell (Fig. 3 and 5 #140 , 142 controlled by 120).  

Claims 3, 10 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Cho KR 101500547 ion view of Asai JP 2021027031 and further in view of Nortman US 20150200552.

Regarding claim 3, 10, and 16, CHO does not explicitly teach calculating, by the power management controller, a difference between a fully- charged voltage of the second battery core and a minimum value of the second charging voltage in the second battery core to obtain a voltage difference value; determining, by the power management controller, a fourth preset value according to a fully-charged voltage of the first battery core and the voltage difference value; determining, by the power management controller, a battery cell with a first charging voltage in the first battery core is greater than the fourth preset value as a target battery cell to obtain the at least one target battery cell.  
Nortman teaches calculating, by the power management controller, a difference between a fully- charged voltage of the second battery core and a minimum value of the second charging voltage in the second battery core to obtain a voltage difference value; determining, by the power management controller, a preset value according to a fully-charged voltage of the first battery core and the voltage difference value (R1 is in accord with a voltage value ¶ 0098 " charging through a controllable voltage source with one reading set to a low charge voltage and the 2.sup.nd reading set to a higher charge voltage. By comparing the difference between two readings under two different operating conditions, the value of R1 can be determined"); determining, by the power management controller, a battery cell with a first charging voltage in the first battery core is greater than the fourth preset value as a target battery cell to obtain the at least one target battery cell (¶ 0098 " most cases one of the two readings would be under 0 current, but it is possible to make two readings both with different currents flowing through R1 and based on the difference").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify CHO to have calculation taught by Nortman for the purpose of having accurate measurements. (Refer to ¶ 0004)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859